DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In claim 1, line 11 “guide means” are claimed but the structure and adjustability is not described so it is not clear what it is or how it operates.
Claim limitation “guide means” in claim 1, line 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4 and 5 the language “advantageously having at least one cylindrical vertical wall” is indefinite, it is not clear if this structure is actually part of the claim since “advantageously” is not a positive recitation and is read as optional.
In claim 1, lines 11 and 12 the language “guide means advantageously adjustable on the plane substantially orthogonal” is indefinite, it is not clear if this structure is actually part of the claim since “advantageously” is not a positive recitation and is read as optional, there is also not antecedent basis for “the plane” and “substantially orthogonal” is indefinite since it is not clear if the limitation is orthogonal or not orthogonal.
In claim 2, line 2, the language “has a lying plane” is not clear, is it the same lying plane as set forth in claim 1, line 12 or a different lying plane?
In claim 2, line 3, “substantially tangent” is indefinite, a tangent is a definitive limitation of a line that just touches a plane curve and substantially tangent can read on a chord or other line.

Claim 4 recites the limitation "the vertical positioning" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the central longitudinal axis" in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lower part" in line 5 and "said seatings" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “on each occasion” in line 3, its not clear what this refers to.
Claim 6 recites the limitation "the head-wise or tail-wise butting" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "the bilateral type" in line 2, “the head end” in line 5 and “the tail end” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
In claim 8, line 2, “at exit” is unclear, it should be --at an exit--.
In claim 8, lines 4 and 5, the language “advantageously adjustable, directly cooperating with” is indefinite, it is not clear if this structure is actually part of the claim since “advantageously” is not a positive recitation and is read as optional.
Claim 8 recites the limitation "the proximity of the center" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
In claim 9, lines 2 and 3, ”substantially orthogonal” is indefinite, if its substantially orthogonal its read as angular.  In claim 9, line 3 “substantially tangent” is indefinite, a 
Claim 10 recites the limitation "the part that faces the wall substantially orthogonal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the last bend" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations "the secondary cutting unit" in line 2 and "the head-wise or tail-wise butting" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites “on each occasion” in line 2, its not clear what this refers to.
Claim 20 recites the limitations “the terminal segment” in lines 2 and 3, "the last bend" in line 3 and “the shaped product” in lines 5 and 6.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,17,18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shubin et al. (4,000,636) in view of Del Fabro et al. (7,260,969).  Shubin discloses a machine (1; Fig. 1) for working metal products (4) of bars, pipes and 
Regarding claim 2, Shubin discloses upper anchoring inserts (29,30) and lower anchoring inserts (29,30) wherein each anchoring insert has a flat transverse seating (29; Fig.2)
Regarding claim 3, Shubin discloses that the drawing units (28) are adjustable (col. 5, lines 42-45) in height of the drawing channel for different diameter products.
Regarding claim 17, Shubin discloses a method wherein a plurality of metal products are successively fed with one product tail end butting against a succeeding head end of the next product (col. 7, lines 44-49).
Regarding claims 18 and 20, in the bending method, the bending roller (10) is retracted (col. 8, lines 22-24) for releasing a bent tube product or for bending multiple directional bends (col. 8, lines 38-42) wherein the guide means (6) and contrast element (8) continues to guide and hold the metal product (4) after the bending roller is retracted.
.
Claims 4,5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shubin in view of Del Fabro and further in view of Danieli (GB 1450136).  Regarding claim 4, Shubin discloses that the drawing units (28,28) are chains which are driven around at least first and second wheels (31) comprising sprockets and rollers (17) which drive the chains in a closed loop (Fig. 1) to define a drawing channel between the chains.  Shubin discloses upper anchoring inserts (29,30) and lower anchoring inserts (29,30) wherein each anchoring insert has a flat transverse seating (29; Fig.2).  Shubin does not disclose that the anchoring inserts have a rounded profile. Danieli teaches that a drawing chain (10,10’) has anchoring inserts (20,20’) with a rounded profile (22; page 1, col. 2, lines 85-89 and page 2, col. 1, lines 24-26) that is a circular or other profile to accommodate workpieces of a different gauge and profile.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the profile of the anchoring inserts of Shubin as taught by Danieli in order to construct the profile to match a shape of a product being drawn.

Regarding claim 14, Shubin discloses that the upper anchoring inserts (29; Fig. 2) have tapered portions (29’,29”; Fig. 3) which narrow toward a central opening which guide and contain the metal product (4). 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shubin in view of Del Fabro and Danieli and further in view of Frank (2,033,423).  Regarding claims 15 and 16, Shubin discloses that the upper and lower anchor inserts (29,30) cooperate laterally with anchoring links (19) but does not disclose an elastic contrasting body.  Frank teaches a drawing apparatus (12), a guide means (13,50) and a bending unit (11) for bending bars and sections (page 2, col. 2, lines 40-50).  Frank teaches that the guide means is adjustable for different sized materials (page 2, col. 2, lines 24-33).  Frank teaches chains (29,30) having contrasting bodies (36) which cooperate with supporting bodies which are elastic (rubber; 37; page 2, col. 1, lines 71-75).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the chains of Shubin to have a contrasting body as taught by Frank in order to provide a yielding (slidable) degree of freedom to the anchoring inserts to allow an elastic gripping of the metal products during drawing.
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shubin in view of Del Fabro and further in view of Speck (7,721,582).  Shubin does not disclose a secondary cutter upstream of the drawing and bending apparatus.  Speck .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claim 6 and overcoming the 35 USC 112a and 112b rejections.  The prior art of record does not disclose that the secondary (inlet) cutter consists of two upper cutting edges and two lower cutting edges which are configured to perform cutting of a head end and a tail end of the metal product, including the limitations of base claim 1 and intervening claim 6.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and overcoming the 35 USC 112a and 112b rejections.  The prior art of record does not disclose guiding and holding means consisting of branches having profiles with an extension that reaches a proximity of center of the contrast element which has a cylindrical portion and flat portion which faces the guiding and holding means, including the limitations of base claim 1.  Claims 9-13 would be allowable as they depend from allowable claim 8.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Zilger (5,136,867) teaches a contrast element (52) having a groove (55) with vertical cylindrical walls for guiding a workpiece (56).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725